Case: 20-50810      Document: 00515883363         Page: 1    Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 2, 2021
                                  No. 20-50810                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Camacho-Gonzalez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-81-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Raul Camacho-Gonzalez appeals the sentence imposed following his
   guilty plea conviction for possession of a firearm by an alien, in violation of
   18 U.S.C. §§ 922(g)(5) and 924(a)(2), and illegal reentry into the United
   States following removal, in violation of 8 U.S.C. § 1326(a) and (b)(2).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50810      Document: 00515883363            Page: 2    Date Filed: 06/02/2021




                                      No. 20-50810


   Camacho-Gonzalez asserts that the district court incorrectly calculated his
   criminal history score when it assessed two criminal history points, rather
   than just one, for his 2016 sentence to time served. He contends that the
   presentence report contained insufficient evidence to show that he served at
   least 60 days in prison before he was removed from the United States. The
   Government was granted leave to supplement the record on appeal with
   court documents from Camacho-Gonzalez’s 2012 and 2016 convictions.
          As Camacho-Gonzalez concedes, he failed to object in the district
   court to the assessment of two criminal history points for his 2016 sentence.
   Thus, we review his challenge under the plain-error standard. See United
   States v. Wikkerink, 841 F.3d 327, 331 (5th Cir. 2016). To satisfy that
   standard, Camacho-Gonzalez must show a (1) forfeited error (2) that is clear
   or obvious and (3) affects his substantial rights. See Puckett v. United States,
   556 U.S. 129, 135 (2009). If he makes such a showing, we have the discretion
   to correct the error but only if it “seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings.”         Id. (alteration in original)
   (internal quotation marks and citation omitted). Because the relevant issue
   is “whether there is plain error at the time of appellate consideration,” we
   consider the record as supplemented on appeal. Wikkerink, 841 F.3d at 332
   (internal quotation marks and citation omitted).
          Camacho-Gonzalez’s argument is belied by the supplemented record
   on appeal. As the Government correctly contends, the record shows that
   Camacho-Gonzalez was in pretrial custody from February 9, 2016, to July 20,
   2016, well over 60 days, before he was sentenced to time served and removed
   from the United States. His pretrial custody, which was credited as time
   served by the district court at sentencing, qualifies as a “sentence of
   imprisonment” for purposes of assigning criminal history points under
   U.S.S.G. § 4A1.1(b). See United States v. Fernandez, 743 F.3d 453, 456-57
   (5th Cir. 2014); see also U.S.S.G. § 4A1.2, comment. (n.2). Finally, the



                                           2
Case: 20-50810     Document: 00515883363           Page: 3   Date Filed: 06/02/2021




                                    No. 20-50810


   record was unambiguous as to his pretrial custody being fully credited to the
   2016 conviction and not a different offense. Cf. United States v. Carlile, 884
   F.3d 554, 558 (5th Cir. 2018). Accordingly, the district court did not plainly
   err in assessing two criminal history points for Camacho-Gonzalez’s 2016
   sentence to time served. See Puckett, 556 U.S. at 135.
          AFFIRMED.




                                         3